UNITED sTATES DISTRICT COURT - - - -»
soUTHERN DISTRICT OF GEORGLA z _“ E»_.;¢ 71 ;-_ __-\
AUGUSTA DIVISION

UNITED STATES OF AMERICA

 

INDICTMENT NO.

CRHB"GGBS

V.

KETO TYRE MORGAN

\_/‘\-¢\\-i\_f\-/\-/

0 R D E R
Based upon the application of the Government, and for good cause shown
therein, it is hereby ORDERED:
That the above-styled indictment, and all process issued thereunder, be sealed
until further Order of this Court, excepting only such disclosures as necessary to
effect service of process.

2 !’*>
So ORDERED this day of December 2018.

Oé//&%/

ES E. GRAHAM
NITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

